

	

		II

		109th CONGRESS

		2d Session

		S. 2319

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the recovery from Hurricane Katrina, and

		  for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Katrina Recovery Act of

			 2006.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Transparency and accountability during the Hurricane

				Katrina recovery and relief effort

				Sec. 101. Definitions.

				Sec. 102. Establishment and functions.

				Sec. 103. Reports of the Government Accountability

				Office.

				Sec. 104. Administrative and support services.

				Sec. 105. Public reporting.

				Sec. 106. Authorization of appropriations.

				Sec. 107. Termination of office.

				TITLE II—Family locator system

				Sec. 201. Definitions.

				Sec. 202. National emergency family locator system.

				Sec. 203. Authorization of appropriations.

				TITLE III—Evacuation of individuals with special

				needs

				Sec. 301. Findings and purpose.

				Sec. 302. Evacuation plans for individuals with special

				needs.

				Sec. 303. Report to Congress.

				TITLE IV—Hurricane Katrina emergency health workforce

				Sec. 401. Definitions.

				Sec. 402. National emergency health professionals volunteer

				corps.

				Sec. 403. Health professional database.

				Sec. 404. Protection of health professional

				volunteers.

				Sec. 405. Preparedness training requirements.

				Sec. 406. Liability protections.

				Sec. 407. General waiver authority.

				TITLE V—Health provisions

				Sec. 501. Repair and disparities grants.

				TITLE VI—Housing and Community Rebuilding

				Sec. 601. Definitions.

				Sec. 602. Affordable housing fund.

				Sec. 603. Public housing capital fund reserves for emergencies

				and natural disasters.

				Sec. 604. Community Development Block Grant

				assistance.

				Sec. 605. CDBG loan guarantee program.

				Sec. 606. Capacity building for community development and

				affordable housing.

				Sec. 607. Prohibition of placement of families in substandard

				dwelling units.

				Sec. 608. Fair housing enforcement.

				Sec. 609. Housing counseling for families in temporary

				shelters.

				Sec. 610. Availability of HUD inventory properties.

				Sec. 611. Equitable distribution of affordable HOME program

				funds.

				TITLE VII—Financial services provisions

				Sec. 701. Definitions.

				Sec. 702. Hurricane Katrina regulatory relief.

				Sec. 703. Flexibility in capital and net worth standards for

				small affected institutions.

				Sec. 704. Waiver of certain limitation on certain bank

				investments to promote the public welfare.

				Sec. 705. Emergency authority to guarantee checks cashed for

				victims of Hurricane Katrina.

				Sec. 706. Technical assistance for minority

				institutions.

				Sec. 707. Implementing Katrina disaster relief through the CDFI

				Fund.

				TITLE VIII—Expanded opportunity and small business

				provisions

				Sec. 801. Definitions.

				Sec. 802. Increased procurement goal for certain Federal

				contracts for recovery from Hurricane Katrina.

				Sec. 803. Local participation goal for participation in Federal

				procurement contracts in areas affected by Hurricane Katrina.

				Sec. 804. Hurricane recovery-related contracts to require 40

				percent of contract workers be local residents.

				Sec. 805. Apprenticeship and other requirements for

				post-hurricane reconstruction.

				Sec. 806. Technical Assistance Program for Small Business

				Owners’ Recovery.

				TITLE IX—Relief for institutions of higher education

				Sec. 901. Findings; sense of Congress.

				Sec. 902. Definitions.

				Sec. 903. Institutional grants for faculty

				retention.

				Sec. 904. Loan forgiveness.

				Sec. 905. Regulations.

				Sec. 906. Emergency designations.

				TITLE X—Increased access to refundable portion of child tax

				credit

				Sec. 1001. Reduction in income threshold used to calculate

				refundable portion of child tax credit.

				Sec. 1002. Increase in percentage earned income used to

				calculate refundable portion of child tax credit.

				Sec. 1003. Working family tax relief.

				TITLE XI—Sense of Senate

				Sec. 1101. Sense of the Senate regarding source of certain

				funding.

			

		ITransparency and

			 accountability during the Hurricane Katrina recovery and relief effort

			101.DefinitionsIn this title:

				(1)Chief financial

			 officerThe term Chief Financial Officer means the

			 Hurricane Katrina Recovery Chief Financial Officer.

				(2)OfficeThe

			 term Office means the Office of the Hurricane Katrina Recovery

			 Chief Financial Officer.

				102.Establishment

			 and functions

				(a)EstablishmentThere

			 is established within the Executive Office of the President, the Office of the

			 Hurricane Katrina Recovery Chief Financial Officer.

				(b)Chief financial

			 officer

					(1)AppointmentThe

			 Hurricane Katrina Recovery Chief Financial Officer shall be the head of the

			 Office. The Chief Financial Officer shall be appointed by the President, by and

			 with the advice and consent of the Senate.

					(2)QualificationsThe

			 Chief Financial Officer shall—

						(A)have the

			 qualifications required under section 901(a)(3) of title 31, United States

			 Code; and

						(B)have knowledge of

			 Federal contracting and policymaking functions.

						(c)Authorities and

			 functions

					(1)In

			 generalThe Chief Financial Officer shall—

						(A)be responsible

			 for the efficient and effective use of Federal funds in all activities relating

			 to the recovery from Hurricane Katrina;

						(B)strive to ensure

			 that—

							(i)priority in the

			 distribution of Federal relief funds is given to individuals and organizations

			 most in need of financial assistance; and

							(ii)priority in the

			 distribution of Federal reconstruction funds is given to business entities that

			 are based in Louisiana, Mississippi, Alabama, or Florida or business entities

			 that hire workers who resided in those States on August 28, 2005;

							(C)perform risk

			 assessments of all programs and operations related to recovery from Hurricane

			 Katrina and implement internal controls and program oversight based on risk of

			 waste, fraud, or abuse;

						(D)report directly

			 to the head of the Office regarding financial management matters;

						(E)oversee all

			 financial management activities relating to the programs and operations of the

			 Hurricane Katrina recovery effort;

						(F)develop and

			 maintain an integrated accounting and financial management system, including

			 financial reporting and internal controls, which—

							(i)complies with

			 applicable accounting principles, standards, and requirements, and internal

			 control standards;

							(ii)complies with

			 such policies and requirements as may be prescribed by the Director of the

			 Office of Management and Budget;

							(iii)complies with

			 any other requirements applicable to such systems; and

							(iv)provides

			 for—

								(I)complete,

			 reliable, consistent, and timely information which is prepared on a uniform

			 basis and which is responsive to the financial information needs of the

			 Office;

								(II)the development

			 and reporting of cost information;

								(III)the integration

			 of accounting and budgeting information; and

								(IV)the systematic

			 measurement of performance;

								(G)monitor the

			 financial execution of the budget of Federal agencies relating to recovery from

			 Hurricane Katrina in relation to actual expenditures, and prepare and submit to

			 the head of the Office timely performance reports;

						(H)have access to

			 all records, reports, audits, reviews, documents, papers, recommendations, or

			 other material which are the property of Federal agencies or which are

			 available to the agencies, and which relate to programs and operations with

			 respect to which the Chief Financial Officer has responsibilities;

						(I)request such

			 information or assistance as may be necessary for carrying out the duties and

			 responsibilities provided by this section from any Federal, State, or local

			 governmental entity, including any Chief Financial Officer under section 902 of

			 title 31, United States Code, and, upon receiving such request, insofar as is

			 practicable and not in contravention of any existing law, any such Federal

			 Governmental entity or Chief Financial Officer under section 902 shall

			 cooperate and furnish such requested information or assistance;

						(J)to the extent and

			 in such amounts as may be provided in advance by appropriations Acts, be

			 authorized to—

							(i)enter into

			 contracts and other arrangements with public agencies and with private persons

			 for the preparation of financial statements, studies, analyses, and other

			 services; and

							(ii)make such

			 payments as may be necessary to carry out this section;

							(K)for purposes of

			 the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note), perform,

			 in consultation with the Office of Management and Budget, the functions of the

			 head of an agency for any activity relating to the recovery from Hurricane

			 Katrina that is not currently the responsibility of the head of an agency under

			 that Act; and

						(L)transmit a

			 report, on a quarterly basis, regarding any program or activity identified by

			 the Chief Financial Officer as susceptible to significant improper payments

			 under section 2(a) of the Improper Payments Information Act of 2002 (31 U.S.C.

			 3321 note) to the appropriate inspector general.

						(2)AccessExcept

			 as provided in paragraph (1)(I), this subsection does not provide to the Chief

			 Financial Officer any access greater than permitted under any other law to

			 records, reports, audits, reviews, documents, papers, recommendations, or other

			 material of any Office of Inspector General established under the Inspector

			 General Act of 1978 (5 U.S.C. App.).

					(3)Coordination of

			 agenciesIn the performance of the authorities and functions

			 under paragraph (1) by the Chief Financial Officer the President (or the

			 President's designee) shall act as the head of the Office and the Chief

			 Financial Officer shall have management and oversight of all agencies

			 performing activities relating to the recovery from Hurricane Katrina.

					(4)Regular

			 reports

						(A)In

			 generalEvery month the Chief Financial Officer shall submit a

			 financial report on the activities for which the Chief Financial Officer has

			 management and oversight responsibilities to—

							(i)the

			 Committee on Homeland Security and Governmental Affairs of the Senate;

							(ii)the Committee on

			 Homeland Security of the House of Representatives;

							(iii)the Committees

			 on Appropriations of the Senate and House of Representatives; and

							(iv)the Committee on

			 Government Reform of the House of Representatives.

							(B)ContentsEach

			 report under this paragraph shall include—

							(i)the

			 extent to which Federal relief funds have been given to individuals and

			 organizations most in need of financial assistance;

							(ii)the extent to

			 which Federal reconstruction funds have been made available to business

			 entities that are based in Louisiana, Mississippi, Alabama, or Florida or

			 business entities that hire workers who resided in those States on August 28,

			 2005; and

							(iii)the extent to

			 which Federal agencies have made use of sole source, no-bid or cost-plus

			 contracts.

							(C)First

			 reportThe first report under this paragraph shall be submitted

			 for the first full month for which a Chief Financial Officer has been

			 appointed.

						(d)Responsibilities

			 of chief financial officersNothing in this Act shall be

			 construed to relieve the responsibilities of any Chief Financial Officer under

			 section 902 of title 31, United States Code.

				(e)Availability of

			 recordsUpon request to the Chief Financial Officer, the Office

			 shall make the records of the Office available to the Inspector General of any

			 Federal agency performing recovery activities relating to Hurricane Katrina, or

			 to any Special Inspector General designated to investigate such activities, for

			 the purpose of performing the duties of that Inspector General under the

			 Inspector General Act of 1978 (5 U.S.C. App.).

				103.Reports of the

			 Government Accountability OfficeThe Government Accountability Office shall

			 provide quarterly reports to the committees described under section

			 102(c)(4)(A) relating to all activities and expenditures overseen by the

			 Office, including—

				(1)the accuracy of

			 reports submitted by the Chief Financial Officer to Congress;

				(2)the extent to

			 which agencies performing activities relating to the recovery from Hurricane

			 Katrina have made use of sole source, no-bid or cost-plus contracts;

				(3)whether Federal

			 funds expended by State and local government agencies were spent for their

			 intended use;

				(4)the extent to

			 which Federal relief funds have been distributed to individuals and

			 organizations most affected by Hurricane Katrina and Federal reconstruction

			 funds have been made available to business entities that are based in

			 Louisiana, Mississippi, Alabama, or Florida or business entities that hire

			 workers who resided in those States on August 28, 2005; and

				(5)the extent to

			 which internal controls to prevent waste, fraud, or abuse exist in the use of

			 Federal funds relating to the recovery from Hurricane Katrina.

				104.Administrative

			 and support services

				(a)In

			 generalThe President shall provide administrative and support

			 services (including office space) for the Office and the Chief Financial

			 Officer.

				(b)PersonnelThe

			 President shall provide for personnel for the Office through the detail of

			 Federal employees. Any Federal employee may be detailed to the Office without

			 reimbursement, and such detail shall be without interruption or loss of civil

			 service status or privilege.

				105.Public

			 reporting

				(a)Newspaper

			 reportingA summary of the monthly financial report required

			 under section 102(c)(4) shall be published in a newspaper of general

			 circulation in each county or parish affected by Hurricane Katrina, and shall

			 include—

					(1)the total amount

			 of Federal reconstruction expenditures for the preceding month;

					(2)the percentage of

			 those expenditures made available to business entities that are based in

			 Louisiana, Mississippi, Alabama, or Florida or business entities that hire

			 workers who resided in those States on August 28, 2005;

					(3)the percentage of

			 Federal expenditures which involve sole source or cost-plus contracts;

					(4)information on

			 how to access a full copy of the report on an accessible Federal Government

			 website; and

					(5)an electronic

			 mail address and a toll-free telephone number through which local residents may

			 contact the Office to report fraud, waste, or abuse.

					(b)Public

			 availability of contract award information

					(1)RequirementNot

			 later than 30 days after the award of a Hurricane Katrina-related contract by

			 an executive agency, the chief financial officer shall make publicly available

			 the following information with respect to the contract:

						(A)The name and

			 address of the contractor.

						(B)The date of award

			 of the contract.

						(C)The number of

			 offers received in response to the solicitation.

						(D)The total amount

			 of the contract.

						(E)The contract

			 type, including a general description of the items or services to be procured

			 under the contract.

						(F)With respect to a

			 procurement carried out using procedures other than competitive

			 procedures—

							(i)the

			 authority for using such procedures under section 303(c) of title III of the

			 Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) or

			 section 2304(c) of title 10, United States Code; and

							(ii)the number of

			 sources from which bids or proposals were solicited.

							(G)The general

			 reasons for selecting the contractor.

						(H)An electronic

			 mail address and toll-free telephone number through which local residents may

			 contact the agency to report fraud, waste, or abuse.

						(2)Public

			 availabilityThe information required under paragraph (1) shall

			 be made available by—

						(A)publishing in a

			 newspaper of general circulation in the local government unit where a majority

			 of the contract is to be performed; and

						(B)posting on an

			 accessible Federal Government website.

						(3)DefinitionIn

			 this section, the term executive agency has the meaning provided

			 in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C.

			 403).

					106.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 Act.

			107.Termination of

			 office

				(a)In

			 generalThe Office and position of Chief Financial Officer shall

			 terminate 1 year after the date of enactment of this Act.

				(b)ExtensionThe

			 President may extend the date of termination annually under subsection (a) to

			 any date occurring before 5 years after the date of enactment of this

			 Act.

				(c)NotificationThe

			 President shall notify the committees described under section 102(c)(4)(A) 60

			 days before any extension of the date of termination under this section.

				IIFamily locator

			 system

			201.DefinitionsIn this title—

				(1)the term

			 Department means the Department of Homeland Security;

				(2)the terms

			 emergency and major disaster have the same meaning as

			 in section 102 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5122);

				(3)the term

			 Secretary means the Secretary of Homeland Security; and

				(4)the term

			 System means the National Emergency Family Locator System

			 established under this title.

				202.National

			 emergency family locator system

				(a)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary shall establish within the Department the National

			 Family Locator System.

				(b)PurposesThe

			 purposes of the System are to—

					(1)enable

			 individuals displaced by an emergency or major disaster to provide to the

			 Department the name and location of the displaced individuals, and any other

			 relevant information, using the telephone, the Internet, and other means

			 determined to be appropriate by the Secretary; and

					(2)enable the

			 Department—

						(A)to compile the

			 information collected under paragraph (1); and

						(B)to provide the

			 information collected and compiled under the System to the family members of

			 individuals displace by an emergency or major disaster and law enforcement

			 officials.

						(c)ConsiderationsIn

			 establishing the System under subsection (a), the Secretary shall take into

			 account and, to the maximum extent practicable, incorporate into the

			 System—

					(1)intermediary-based

			 locator systems, such as the National Next of Kin Registry; and

					(2)information from

			 existing family locator databases, such as the Family News Network of the

			 International Committee of the Red Cross.

					203.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			IIIEvacuation of

			 individuals with special needs

			301.Findings and

			 purpose

				(a)FindingsCongress

			 makes the following findings:

					(1)Many of the lives

			 lost to Hurricane Katrina and the flooding that ensued could have been

			 prevented had everyone been evacuated before the hurricane came ashore.

					(2)Many people who

			 were not evacuated lacked the resources to evacuate.

					(3)Many people who

			 lacked the resources to evacuate—

						(A)did not have

			 access to any means of transportation to evacuate;

						(B)had neither a

			 vehicle nor the funding to pay for transportation out of the threatened areas;

			 and

						(C)did not have

			 access to, nor could they afford, temporary accommodations outside the

			 threatened areas.

						(4)Many elderly and

			 disabled individuals, including those in hospitals and nursing homes, were

			 physically incapable of leaving on their own.

					(5)In St. Bernard

			 Parish, Louisiana, an estimated 34 of 60 residents in the St. Rita nursing home

			 perished in the rising flood waters in the aftermath of Hurricane

			 Katrina.

					(6)A more effective

			 predisaster and postdisaster plan for evacuation that addressed the

			 requirements of those with special needs, such as those without transportation

			 or those with physical disabilities, could have helped save lives.

					(b)PurposeThe

			 purpose of this title is to ensure the preparation of communities for future

			 natural, accidental, or deliberate disasters by ensuring that the States

			 prepare for the evacuation of individuals with special needs.

				302.Evacuation

			 plans for individuals with special needsThe Secretary of Homeland Security, acting

			 through the Office of State and Local Government Coordination and Preparedness,

			 shall take appropriate actions to ensure that each State, in its homeland

			 security strategy or other homeland security plan, provides detailed and

			 comprehensive information regarding its predisaster and postdisaster plans for

			 the evacuation of individuals with special needs, including low-income

			 individuals and families, disabled individuals, the homeless, individuals who

			 do not speak English, and the elderly, in an emergency that would warrant their

			 evacuation, including plans for the provision of food, water, and shelter for

			 evacuees.

			303.Report to

			 Congress

				(a)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary of Homeland Security

			 shall submit to Congress a report setting forth the plans of the States to

			 evacuate individuals with special needs in an emergency that would warrant

			 their evacuation.

				(b)ContentsThe report submitted under subsection (a)

			 shall include a discussion of—

					(1)whether the

			 States have the resources necessary to implement fully their evacuation plans;

			 and

					(2)the manner in

			 which the plans of the States are integrated with the response plans of the

			 Federal Government for an emergency that would require the evacuation of

			 individuals with special needs.

					IVHurricane

			 Katrina emergency health workforce

			401.DefinitionsIn this title:

				(1)CorpsThe

			 term Corps means the National Emergency Health Professionals

			 Volunteer Corps established under section 402.

				(2)FEMAThe

			 term FEMA means the Federal Emergency Management Agency of the

			 Emergency Preparedness and Response Directorate of the Department of Homeland

			 Security.

				(3)Health

			 professionalThe term health professional means a

			 physician, nurse, mental health provider, paramedic, pharmacist, public health

			 practitioner, veterinarian, epidemiologist, statistician, laboratorian,

			 infectious disease specialist, or other individual provider of health-related

			 services, as designated by the Secretary.

				(4)SecretaryThe

			 term Secretary means the Secretary of Health and Human

			 Services.

				402.National

			 emergency health professionals volunteer corps

				(a)In

			 generalNot later than 6 months after the date of enactment of

			 this Act, the Secretary shall establish a National Emergency Health

			 Professionals Volunteer Corps to provide for an adequate supply of health

			 professionals in the case of a Federal, State, or local emergency. The Corps

			 shall be headed by a Director to be appointed by the Secretary.

				(b)DutiesThe

			 Director of the Corps shall conduct the following activities:

					(1)Analysis of need

			 to determine the number and types of Corps volunteers necessary.

					(2)Determination of

			 minimum licensing or credentialing standards for each type of Corps

			 volunteers.

					(3)Recruitment and

			 retention of health professionals.

					(4)Development of

			 the Corps volunteer certification program in accordance with subsection

			 (d).

					(5)Development of

			 training programs.

					(6)Development of

			 protocols for contact and deployment of Corps volunteers.

					(7)Coordination of

			 Corps volunteers with Medical Reserve Corps and other volunteer

			 networks.

					(c)CompositionThe

			 Corps shall be composed of health professionals who—

					(1)have training and

			 expertise in the areas of medicine, nursing, mental health, public health,

			 pharmacy, dentistry, emergency medical services, veterinary science, laboratory

			 science, and other areas as determined appropriate by the Director of the

			 Corps;

					(2)have been

			 certified in accordance with the certification program developed under

			 subsection (b)(4);

					(3)are

			 geographically diverse in residence; and

					(4)are willing to be

			 deployed in case of emergency.

					(d)CertificationThe

			 Director of the Corps, in collaboration with the Director of FEMA and the

			 Administrator of the Health Resources and Services Administration, shall

			 establish a program for the periodic certification of health professionals who

			 volunteer for the Corps which shall include, with respect to the health

			 professional involved, an assessment of—

					(1)the professional

			 expertise and training of the professional, including licensure and

			 credentialing as appropriate;

					(2)the completion by

			 the professional of the training programs developed under subsection (b)(5), as

			 required by the Director; and

					(3)the preparedness

			 of the professional for emergency response which may include written

			 examination and hands-on skill assessment.

					(e)Deployment

					(1)In

			 generalDuring a Federal, State, or local emergency (as

			 designated by the Secretary or the Secretary of Homeland Security), the

			 Secretary, in consultation with the Secretary of Homeland Security, shall have

			 the authority to deploy members of the Corps to areas of need, based on the

			 medical expertise required.

					(2)LimitationState

			 and local officials shall have no authority to deploy members of the Corps, but

			 may request the services of such members.

					(f)Compensation,

			 expenses, and transportationWhile engaged in performing duties

			 as a member of the Corps pursuant to an assignment by the Secretary (including

			 periods of travel to facilitate such assignment), members of the Corps who are

			 not otherwise employed by the Federal Government shall be—

					(1)compensated for

			 temporary or intermittent services as experts or consultants as provided for

			 under section 3109 of title 5, United States Code; and

					(2)allowed travel or

			 transportation expenses, including per diem in lieu of subsistence, as provided

			 for under section 5703 of such title.

					(g)Authorization

			 of appropriationsThere is authorized to be appropriated such

			 sums as may be necessary to carry out this Act (and the amendments made by this

			 Act) for each of fiscal years 2006 through 2010.

				403.Health

			 professional database

				(a)EstablishmentNot

			 later than 12 months after the date of enactment of this Act, the Director of

			 the Centers for Disease Control and Prevention (referred to in this section as

			 the Director), in collaboration with the Administrator of the

			 Health Resources and Services Administration, State medical and nursing

			 licensing boards, medical and nursing professional societies, and other

			 relevant entities, shall establish a national database of health professionals

			 (including physicians, nurses, and other health professionals determined

			 appropriate by the Director) to increase health preparedness for Federal

			 emergencies.

				(b)Requirements of

			 databaseThe database established under subsection (a) shall

			 include—

					(1)with respect to

			 each health professional listed in the database—

						(A)the name and

			 contact information of the professional;

						(B)the State or

			 States in which the professional is licensed or certified;

						(C)the area or areas

			 in which the professional has specialty or subspecialty training; and

						(D)a description of

			 the emergency response training received by the professional; and

						(2)the name of each

			 member of the Corps, the Medical Reserve Corps, the National Disaster Medical

			 System, the Commissioned Corps of the Public Health Services, and any other

			 relevant federally-sponsored or administered programs.

					(c)AccessibilityThe

			 Director shall ensure that the database established under subsection (a) is

			 electronically accessible by State and local health departments. In the case of

			 a disaster or other emergency that results in a loss of electrical power, the

			 Director shall ensure that the affected State or locality has access to the

			 database through other means.

				(d)Updating of

			 informationThe Director shall, on at least a biennial basis,

			 provide for the updating of the information contained in the database.

				404.Protection of

			 health professional volunteersSection 4303(13) of title 38, United States

			 Code, is amended by adding at the end the following: Such term shall

			 include physicians or other health professionals (as defined in section 401 of

			 the Hurricane Katrina Recovery Act of 2006) who are providing medical treatment

			 or services related to a major disaster as declared by the President under the

			 authority of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5121 et seq.), including members of the National Emergency

			 Health Professionals Volunteer Corps, health professionals who are activated by

			 the Federal Emergency Management Agency, and other health professionals who

			 provide services on a volunteer basis in a formal capacity as determined by the

			 Secretary of Health and Human Services or the Secretary of Homeland Security.

			 The Secretary shall promulgate guidelines to implement the previous

			 sentence.

			405.Preparedness

			 training requirements

				(a)Children's

			 hospitals that operate graduate medical education

			 programsSection 340E of the Public Health Service Act (42 U.S.C.

			 256e) is amended by adding at the end the following:

					

						(h)Requirement

				To provide disaster preparedness

				trainingTo be eligible to receive a payment under this section,

				a children's hospital shall provide disaster preparedness training as part of

				any approved graduate medical residency training program provided by the

				hospital.

						.

				(b)Medicare

			 graduate medical education programs

					(1)In

			 generalSection 1886(h) of the Social Security Act (42 U.S.C.

			 1395ww(h)) is amended by adding at the end the following:

						

							(8)Requirement for

				disaster preparedness trainingIn order to be eligible to receive

				a payment under this subsection, a hospital shall provide disaster preparedness

				training as part of any approved medical residency training program provided by

				the

				hospital.

							.

					(2)Effective

			 dateThe amendment made by paragraph (1) shall take effect on

			 January 1, 2007.

					406.Liability

			 protectionsSection 224 of the

			 Public Health Service Act (42 U.S.C. 233) is amended by adding at the end the

			 following:

				

					(q)Volunteer

				services provided by health professionals during disasters

						(1)In

				generalNotwithstanding any other provision of law, for purposes

				of this section, a volunteer health professional, in providing a qualifying

				health service related to a major disaster as declared by the President under

				the authority of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42 U.S.C. 5121 et seq.), shall be deemed to be an employee of

				the Public Health Service. The preceding sentence is subject to the provisions

				of this subsection.

						(2)Volunteer

				health professionalIn providing a qualifying health service to

				an individual, a health professional shall for purposes of this subsection be

				considered to be a volunteer health professional if the following conditions

				are met:

							(A)The service is

				provided to the individual as a result of the occurrence of a major disaster as

				declared by the President under the authority of the Robert T. Stafford

				Disaster Relief and Emergency Assistance Act.

							(B)The service is a

				qualifying health service (as defined in paragraph (3)(B)).

							(C)Neither the

				health professional or any institution receives any compensation for the

				service from the individual or from any third-party payor (including

				reimbursement under any insurance policy or health plan, or under any Federal

				or State health benefits program). With respect to compliance with such

				condition, the health professional may receive repayment from a Federal or

				State agency for reasonable expenses incurred by the health professional in the

				provision of the service to the individual.

							(3)Definitions

							(A)Health

				professionalIn this subsection, the term health

				professional means a physician, nurse, mental health provider,

				pharmacist, paramedic, and other individual provider as designated by the

				Secretary.

							(B)Qualifying

				health serviceIn this subsection, the term qualifying

				health service means any medical assistance provided during, and as the

				result of the occupancy of, a major disaster as declared by the President under

				the authority of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act.

							(4)Application of

				provisionsSubsection (g) (other than paragraphs (3) through (5))

				and subsections (h), (i), and (l) shall apply to a volunteer health

				professional for purposes of this subsection to the same extent and in the same

				manner as such subsections apply to an officer, governing board member,

				employee, or contractor of an entity described in subsection (g)(4), subject to

				paragraph (5) and subject to the following:

							(A)The first

				sentence of paragraph (1) applies in lieu of the first sentence of subsection

				(g)(1)(A).

							(B)In the case of a

				health professional who is determined by the Secretary pursuant to subsection

				(g)(1)(E) to be a volunteer health professional, this subsection applies to the

				health professional (with respect to the institution or facility sponsoring the

				health professional for any cause of action arising from an act or omission of

				the health professional occurring on or after the date on which the Secretary

				makes such determination and until the major disaster involved has

				ended.

							(C)Subsection

				(g)(1)(F) applies to a health professional for purposes of this subsection only

				to the extent that, in providing health services to an individual, each of the

				conditions specified in paragraph (2) is met.

							(5)Authorization

				of appropriations

							(A)In

				generalFor purposes of making payments for judgments against the

				United States (together with related fees and expenses of witnesses) pursuant

				to this section arising from the acts or omissions of volunteer health

				professionals, there is authorized such sums as may be necessary in each fiscal

				year.

							(B)FundThe

				Secretary shall establish a fund for purposes of this subsection. Each fiscal

				year amounts appropriated under subparagraph (A) shall be deposited in such

				fund.

							(C)EstimatesNot

				later than May 1 of each fiscal year, the Attorney General, in consultation

				with the Secretary, shall submit to the Congress a report providing an estimate

				of the amount of claims (together with related fees and expenses of witnesses)

				that, by reason of the acts or omissions of volunteer health professionals,

				will be paid pursuant to this subsection during the calendar year that begins

				in the following fiscal year. Subsection (k)(1)(B) applies to the estimate

				under the preceding sentence regarding volunteer health professionals to the

				same extent and in the same manner as such subsection applies to the estimate

				under such subsection regarding officers, governing board members, employees,

				and contractors of entities described in subsection (g)(4).

							(D)TransfersNot

				later than December 31 of each fiscal year, the Secretary shall transfer from

				the fund under subparagraph (B) to the appropriate accounts in the Treasury an

				amount equal to the estimate made under subparagraph (C) for the calendar year

				beginning in such fiscal year, subject to the extent of amounts in the

				fund.

							(6)RegulationsThe

				Secretary may issue regulations for carrying out this

				subsection.

						.

			407.General waiver

			 authorityNotwithstanding any

			 other provision of law, the Secretary and the Secretary of Homeland Security

			 shall have the authority to waive any requirement of Federal law applicable to

			 health professions if such requirement would limit the ability of health

			 professionals to provide volunteer medical services related to a major disaster

			 as declared by the President under the authority of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).

			VHealth

			 provisions

			501.Repair and

			 disparities grants

				(a)Construction

			 and repair grantsThe Secretary of Health and Human Services

			 (referred to in this section as the Secretary) shall make grants

			 to public health facilities and loans to private health facilities, for the

			 purpose of constructing, modernizing, or repairing hospitals, clinics, health

			 centers, laboratories, and other health facilities in a Hurricane Katrina

			 disaster area damaged as a result of Hurricane Katrina to—

					(1)construct

			 hospitals, clinics, health centers, laboratories, mental health and substance

			 abuse facilities that meet the standards of the Joint Commission on the

			 Accreditation of Healthcare Organizations (referred to in this title as

			 JCAHO);

					(2)repair or

			 modernize such public or private hospitals or public facilities as provide

			 health care or health related services; and

					(3)bring hospitals

			 and public health facilities in compliance with such JCAHO standards and

			 requirements of the Centers for Medicare & Medicaid Services.

					(b)Health

			 disparity grantsThe Secretary, acting through the Administrator

			 of the Health and Human Resources Administration and the Director of the Office

			 of Minority Health, and in consultation with the Director of the Office of

			 Community Services and the Director of the National Center for Minority Health

			 and Health Disparities, shall make grants to assist individuals, hospitals,

			 businesses, schools, minority health associations, nonprofit organizations,

			 community-based organizations, healthcare clinics, foundations, and other

			 entities in communities in a Hurricane Katrina disaster area and that

			 disproportionately experience disparities in health status and healthcare which

			 are seeking—

					(1)to improve the

			 health of minority individuals in the community and to reduce disparities in

			 health status and healthcare by assisting individuals in accessing Federal

			 programs or by other means; and

					(2)to coordinate the

			 efforts of governmental and private entities regarding the elimination of

			 racial and ethnic health status and healthcare.

					(c)Application

					(1)In

			 generalTo obtain a grant under this section, an applicant shall

			 submit to the Secretary an application in such form and in such manner as the

			 Secretary may require.

					(2)Construction

			 and repair grantsAn application for a grant under subsection (a)

			 shall describe, with such specificity as the Secretary shall require, the

			 damage sustained as a result of Hurricane Katrina and the steps proposed to

			 address the damage.

					(3)Health

			 disparity grantsAn application for a grant under subsection (b)

			 shall demonstrate that the communities to be served are those that

			 disproportionately experience disparities in health status and healthcare and

			 shall set forth a strategic plan for reducing those disparities by—

						(A)describing the

			 coordinated health, economic, human, community, and physical development plan

			 and related activities proposed for the community;

						(B)identifying the

			 projected amount of Federal, State, local and private resources that will be

			 available in the area and the private and public partnerships to be used

			 (including any participation by or cooperation with universities, colleges,

			 foundations, nonprofit organizations, medical centers, hospitals, health

			 clinics, school districts, or other private and public entities);

						(C)identifying the

			 funding requested under any Federal program in support of the proposed

			 activities;

						(D)identifying

			 benchmarks for measuring the success of carrying out the strategic plan;

						(E)demonstrating the

			 ability to reach and service the targeted underserved minority community

			 populations in a culturally appropriate and linguistically responsive manner;

			 and

						(F)demonstrating a

			 capacity and infrastructure to provide long-term community response that is

			 culturally appropriate and linguistically responsive to communities that

			 disproportionately experience disparities in health and healthcare.

						(d)DefinitionIn

			 this section, the term Hurricane Katrina disaster area means an

			 area which the President has designated as a disaster area as a result of

			 Hurricane Katrina of August 2005.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section, such sums as may be necessary for fiscal years 2006

			 through 2010, not to exceed $500,000,000.

				VIHousing and

			 Community Rebuilding

			601.DefinitionsIn this title, the following definitions

			 shall apply:

				(1)Affected

			 familyThe term affected family means a person or

			 household whose primary residence, as of August 28, 2005—

					(A)was located in an

			 area within which the President declared, under the Robert T. Stafford Disaster

			 Assistance and Emergency Relief Act, a major disaster to have occurred pursuant

			 to Hurricane Katrina; and

					(B)was, as a result

			 of Hurricane Katrina, destroyed or damaged to such an extent that the residence

			 is not habitable.

					(2)Covered

			 propertyThe term covered property means any

			 property that—

					(A)is designed as a

			 dwelling for occupancy by 1 to 4 families;

					(B)was previously

			 subject to a mortgage insured under the National Housing Act (12 U.S.C. 1701 et

			 seq.); and

					(C)is owned by the

			 Secretary pursuant to the payment of insurance benefits under such Act.

					(3)SecretaryThe

			 term Secretary means the Secretary of Housing and Urban

			 Development.

				602.Affordable

			 housing fund

				(a)In

			 generalSection 1337 of the Housing and Community Development Act

			 of 1992 (12 U.S.C. 4567) is amended to read as follows:

					

						1337.Affordable

				housing fund

							(a)Establishment

				and purpose

								(1)In

				generalEach enterprise shall establish and manage an affordable

				housing fund in accordance with this section.

								(2)PurposeThe

				purpose of each affordable housing fund established under paragraph (1) shall

				be—

									(A)to increase home

				ownership for extremely low- and very low-income families;

									(B)to increase

				investment in housing in—

										(i)low-income areas,

				and areas designated as qualified census tracts; or

										(ii)an area of

				chronic economic distress pursuant to section 143(j) of the Internal Revenue

				Code of 1986 (26 U.S.C. 143(j));

										(C)to increase and

				preserve the supply of rental and owner-occupied housing for extremely low- and

				very low-income families; and

									(D)to increase

				investment in economic and community development in economically underserved

				areas.

									(b)Allocation of

				amounts by enterprises

								(1)In

				generalIn accordance with regulations issued by the Director

				under subsection (l), and subject to paragraph (2), each enterprise shall

				allocate to the affordable housing fund of that enterprise—

									(A)in 2006, 3.5

				percent of the after-tax income of that enterprise for 2005; and

									(B)in each year

				after 2006, 5 percent of the after-tax income of that enterprise for the

				preceding year.

									(2)LimitationAn

				enterprise shall not be required to make an allocation to the affordable

				housing fund of that enterprise in any year unless—

									(A)that enterprise

				is classified by the Director at the time of such allocation as adequately

				capitalized; and

									(B)that enterprise

				generated after-tax income for the preceding year.

									(3)Determination

				of after-tax incomeFor purposes of this section, the term

				after-tax income means, with respect to an enterprise in any year,

				the amount reported by that enterprise for such year in the annual report of

				that enterprise for such year that is filed with the Securities and Exchange

				Commission, except that for any year in which no such filing is made by that

				enterprise or such filing is not timely made, such term means the amount

				determined by the Director based on the income tax return filings of that

				enterprise.

								(c)Selection of

				Activities funded using affordable housing fund amountsAmounts

				from the affordable housing fund of the enterprise may be used, or committed

				for use, only for activities that—

								(1)are eligible

				under subsection (d) for such use; and

								(2)are selected for

				funding by the enterprise in accordance with the process and criteria for such

				selection established under subsection (l)(2)(C).

								(d)Eligible

				ActivitiesAmounts from the affordable housing fund of an

				enterprise shall be eligible for use, or for commitment for use, only for

				assistance for—

								(1)the production,

				preservation, and rehabilitation of rental housing, including housing under the

				programs identified in section 1335(a)(2)(B), except that amounts provided from

				any such affordable housing fund may be used for the benefit only of extremely

				low- and very low-income families;

								(2)the production,

				preservation, and rehabilitation of housing for home ownership, including such

				forms as downpayment assistance, closing cost assistance, and assistance for

				interest-rate buy-downs, that—

									(A)is available for

				purchase only for use as a principal residence by families that qualify both

				as—

										(i)extremely low-

				and very-low income families at the times described in subparagraphs (A)

				through (C) of section 215(b)(2) of the Cranston-Gonzalez National Affordable

				Housing Act (42 U.S.C. 12745(b)(2)); and

										(ii)first-time

				homebuyers, as such term is defined in section 104 of the Cranston-Gonzalez

				National Affordable Housing Act (42 U.S.C. 12704), except that any reference in

				such section to assistance under title II of such Act shall for purposes of

				this section be considered to refer to assistance from the affordable housing

				fund of the enterprise;

										(B)has an initial

				purchase price that meets the requirements of section 215(b)(1) of the

				Cranston-Gonzalez National Affordable Housing Act; and

									(C)is subject to the

				same resale restrictions established under section 215(b)(3) of the

				Cranston-Gonzalez National Affordable Housing Act and applicable to the

				participating jurisdiction that is the State in which such housing is located;

				and

									(3)leveraged grants

				under subsection (e).

								(e)Leveraged

				grants

								(1)In

				generalPursuant to regulations issued by the Director, each

				enterprise shall carry out a program under this subsection to make leveraged

				grants from amounts in the affordable housing fund of that enterprise, subject

				to the requirements under this subsection.

								(2)Eligible

				purposesAmounts from the affordable housing fund of an

				enterprise for a leveraged grant may be used only for—

									(A)the development,

				preservation, rehabilitation, or purchase of affordable housing that meets

				underserved needs for affordable housing;

									(B)community or

				economic development activities in economically underserved areas; or

									(C)a combination of

				the activities identified in subparagraphs (A) and (B).

									(3)Eligible

				sponsors

									(A)In

				generalA leveraged grant under this subsection may be made only

				on behalf of an eligible sponsor that meets such requirements as the Director

				shall establish for experience and success in carrying out the types of

				activities proposed under the application of such eligible sponsor.

									(B)DefinitionFor

				purposes of this section the term eligible sponsor includes the

				following entities:

										(i)A

				low-income housing fund.

										(ii)A housing

				finance agency of a State or unit of general local government.

										(iii)A nonprofit

				organization having as one of its principal purposes the development or

				management of affordable housing.

										(iv)A community

				development financial institution.

										(v)A

				national nonprofit housing intermediary.

										(vi)A community

				development corporation.

										(vii)A community

				development entity.

										(4)Eligible

				usesAmounts from the affordable housing fund of an enterprise

				may be used under this subsection only for the following types of leveraged

				grants:

									(A)To provide loan

				loss reserves.

									(B)To capitalize a

				revolving loan fund.

									(C)To provide equity

				capitalization of an affordable housing fund.

									(D)To provide equity

				capitalization of a community development or economic development fund.

									(E)For risk-sharing

				loans.

									(F)For the funding

				of a specific, detailed investment plan that identifies the specific types of

				uses and the expected timeframes with respect to such uses.

									(5)Applications

									(A)In

				generalThe Director shall provide, in the application process

				established under subsection (l)(2)(C), for an eligible sponsor under paragraph

				(3), to submit an application to an enterprise for a leveraged grant under this

				subsection.

									(B)Content of

				applicationEach application required under subparagraph (A)

				shall include a detailed description of—

										(i)the types of

				affordable housing or community or economic development activities for which

				the leveraged grant is made;

										(ii)the type of

				eligible leveraged grants under paragraph (4) to be made in the project;

										(iii)the types,

				sources, and amounts of other funding for the project; and

										(iv)the expected

				timeframe of the leveraged grant.

										(6)LimitationsThe

				Director shall by regulation ensure that—

									(A)a leveraged grant

				under this subsection is designed—

										(i)to alleviate the

				need for affordable housing in underserved markets, as identified in section

				1335(a) as having the greatest need for such housing; or

										(ii)to address

				community and economic development needs in economically underserved areas

				having the greatest need; and

										(B)ensure that any

				returns from a leveraged grant—

										(i)accrue to the

				affordable housing fund of the enterprise; and

										(ii)are available

				for use only as provided under this section.

										(f)Limitations on

				use

								(1)Amounts for

				home ownershipOf any amounts allocated pursuant to subsection

				(b) in each year to the affordable housing fund of an enterprise, not less than

				10 percent shall be used for activities under subsection (d)(2).

								(2)Amounts for

				leveraged grantsOf any amounts allocated pursuant to subsection

				(b) in each year to the affordable housing fund of an enterprise, not more than

				12.5 percent shall be used for leveraged grants under subsection (e).

								(3)Deadline for

				commitment or useAny amounts allocated to the affordable housing

				fund of an enterprise shall be used or committed for use within 2 years of the

				date of such allocation.

								(4)Use of

				returnsAny return on investment of any amounts allocated

				pursuant to subsection (b) to the affordable housing fund of an enterprise

				shall be available for use by that enterprise only for eligible activities

				under subsection (d).

								(5)Administrative

				costsThe Director shall, by regulation—

									(A)provide that,

				except as provided in subparagraph (B), amounts allocated to the affordable

				housing fund of an enterprise may not be used for administrative, outreach, or

				other costs of—

										(i)that enterprise;

				or

										(ii)any recipient of

				amounts from the affordable housing fund; and

										(B)limit the amount

				of any such contributions that may be used for administrative costs of that

				enterprise of—

										(i)maintaining the

				affordable housing fund of that enterprise; and

										(ii)carrying out the

				program under this section.

										(6)Prohibition of

				consideration of use for meeting housing goals

									(A)In

				generalIn determining compliance with the housing goals under

				this section, the Director may not consider amounts used under this section for

				eligible activities under subsection (d).

									(B)Credit for

				purchases of mortgagesThe Director shall give credit toward the

				achievement of the housing goals under this section to purchases of mortgages

				for housing that receives funding under this section, but only to the extent

				that such purchases are funded other than under this section.

									(7)Prohibition of

				certain subgrantsThe Director shall, by regulation, ensure that

				amounts from the affordable housing fund of an enterprise awarded under this

				section to a national nonprofit housing intermediary are not used for the

				purpose of distributing subgrants to other nonprofit entities.

								(g)Consistency of

				use with housing needs

								(1)Quarterly

				reports

									(A)In

				generalThe Director shall require each enterprise to submit a

				report, on a quarterly basis, to the Director and the affordable housing board

				established under subsection (j) describing the activities funded under this

				section during such quarter with amounts from the affordable housing fund of

				the enterprise established under this section.

									(B)Public

				availabilityThe Director shall make each report submitted under

				subparagraph (A) publicly available.

									(C)Review by

				affordable housing boardThe affordable housing board shall

				review each report by an enterprise to determine the consistency of the

				activities funded under this section with the criteria for selection of such

				activities established under subsection (l)(2)(C).

									(2)ReplenishmentIf

				the affordable housing board determines that an activity funded by an

				enterprise with amounts from the affordable housing fund of that enterprise is

				not consistent with the criteria established under subsection (l)(2)(C)—

									(A)the affordable

				housing board shall notify the Director; and

									(B)the Director

				shall require the enterprise to allocate to such affordable housing fund (in

				addition to amounts allocated in compliance with subsection (b)) an amount

				equal to the sum of the amounts from the affordable housing fund used and

				further committed for use for such activity.

									(h)Capital

				requirementsThe utilization or commitment of amounts from the

				affordable housing fund of an enterprise shall not be subject to the risk-based

				capital requirements established under section 1361(a).

							(i)Reporting

				requirementEach enterprise shall include, in the report required

				under section 309(m) of the Federal National Mortgage Association Charter Act

				or section 307(f) of the Federal Home Loan Mortgage Corporation Act, as

				applicable, a description of the actions taken by the enterprise to utilize or

				commit amounts allocated under this section to the affordable housing fund of

				the enterprise established under this section.

							(j)Affordable

				housing board

								(1)Appointment

									(A)In

				generalThe Director shall appoint an affordable housing board of

				7, 9, or 11 persons.

									(B)MembershipThe

				affordable housing board established under this section shall include—

										(i)the Director, or

				the Director's designee;

										(ii)the Secretary of

				Housing and Urban Development, or the Secretary's designee;

										(iii)the Secretary

				of Agriculture, or the Secretary's designee;

										(iv)2 persons from

				for-profit organizations or businesses actively involved in providing or

				promoting affordable housing for extremely low- and very low-income households;

				and

										(v)2

				persons from nonprofit organizations actively involved in providing or

				promoting affordable housing for extremely low- and very low-income

				households.

										(2)Terms

									(A)In

				generalExcept as provided in subparagraph (B), the term of each

				member of the affordable housing board appointed under paragraph (1) (but not

				including members appointed under clauses (i), (ii), and (iii)) shall be 3

				years.

									(B)Initial

				appointees

										(i)In

				generalThe Director shall appoint the initial members of the

				affordable housing board not later than the expiration of the 60-day period

				beginning on the date of the enactment of the Hurricane Katrina Recovery Act of

				2006.

										(ii)Board

				sizeAs designated by the Director at the time of appointment, of

				the members of the affordable housing board first appointed under paragraph (1)

				(but not including members appointed under clauses (i), (ii), and

				(iii))—

											(I)in the case of a

				board having 7 members—

												(aa)1

				shall be appointed for a term of 1 year; and

												(bb)1

				shall be appointed for a term of 2 years;

												(II)in the case of a

				board having 9 members—

												(aa)2

				shall be appointed for a term of 1 year; and

												(bb)2

				shall be appointed for a term of 2 years; and

												(III)in the case of

				a board having 11 members—

												(aa)2

				shall be appointed for a term of 1 year; and

												(bb)3

				shall be appointed for a term of 2 years.

												(3)DutiesThe

				affordable housing board shall meet not less than quarterly—

									(A)to determine

				extremely low- and very low-income housing needs;

									(B)to advise the

				Director with respect to—

										(i)establishment of

				the selection criteria under subsection (l)(2)(C) that provide for appropriate

				use of amounts from an affordable housing fund of an enterprise to meet such

				needs; and

										(ii)operation of,

				and changes to, the program under this section appropriate to meet such needs;

				and

										(C)to review the

				reports submitted by an enterprise under subsection (g)(1)—

										(i)to determine

				whether the activities funded using amounts from the affordable housing funds

				of the enterprises comply with the regulations issued under subsection

				(l)(2)(C); and

										(ii)to inform the

				Director of such determinations, for purposes of subsection (g)(2).

										(4)Expenses and

				per diemMembers of the board shall receive travel expenses,

				including per diem in lieu of subsistence, in accordance with sections 5702 and

				5703 of title 5, United States Code.

								(5)Advisory

				committeeThe board shall be considered an advisory committee for

				purposes of the Federal Advisory Committee Act (5 U.S.C. App.).

								(6)DurationThe

				board shall have continued existence until terminated by law.

								(k)DefinitionFor

				purposes of this section, the term economically underserved area

				means an area that predominantly includes census tracts for which—

								(1)at least 20

				percent of the population is below the poverty line (as such term is defined in

				section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C.

				9902(2)), including any revision required by such section), applicable to a

				family of the size involved; or

								(2)median family

				income does not exceed the greater of—

									(A)80 percent of the

				median family income for the metropolitan statistical area in which such census

				tracts are located; or

									(B)80 percent of the

				median family income for the State in which such census tracts are

				located.

									(l)Regulations

								(1)In

				generalThe Director shall issue regulations to carry out this

				section.

								(2)Required

				contentsThe regulations issued under this subsection shall

				include—

									(A)authority for the

				Director to audit, provide for an audit, or otherwise verify the activities of

				an enterprise, to ensure compliance with this section;

									(B)a requirement

				that the Director ensure that the affordable housing fund of each enterprise is

				audited not less than annually to ensure compliance with this section;

									(C)requirements for

				a process for application to, and selection by, an enterprise for activities to

				be funded with amounts from the affordable housing fund of that enterprise,

				which shall provide that—

										(i)selection shall

				based upon specific criteria, including a prioritization of funding based

				upon—

											(I)greatest

				impact;

											(II)geographic

				diversity;

											(III)ability to

				obligate amounts and undertake activities so funded in a timely manner;

											(IV)in the case of

				rental housing projects under subsection (d)(1), the extent to which rents for

				units in the project funded are affordable, especially for extremely low-income

				families; and

											(V)in the case of

				rental housing projects under subsection (d)(1), the extent of the duration for

				which such rents will remain affordable; and

											(ii)an enterprise

				may not—

											(I)require for such

				selection that an activity involve financing or underwriting of any kind by the

				enterprise (other than funding through the affordable housing fund of the

				enterprise); and

											(II)give preference

				in such selection to activities that involve such financing; and

											(D)requirements to

				ensure that amounts from the affordable housing fund of an enterprise used for

				rental housing under subsection (d)(1) are used only for the benefit of

				extremely low- and very-low income families.

									(3)LimitationAny

				regulations issued by the Director pursuant to this section shall be no more

				restrictive on the activities of the enterprise in connection with the

				allocation of after-tax income under this section than the regulations issued

				to implement the Affordable Housing Program of the Federal Home Loan Banks

				pursuant to section 10(j) of the Federal Home Loan Bank Act (12 U.S.C.

				1430(j)).

								.

				(b)Conforming

			 amendmentThe Housing and Community Development Act of 1992 (12

			 U.S.C. 4562 et seq.) is amended by striking section 1338.

				603.Public housing

			 capital fund reserves for emergencies and natural disasters

				(a)Availability of

			 funds set-aside in previous yearsNotwithstanding any other

			 provision of law, any amounts set-aside in fiscal years 2003, 2004, and 2005,

			 for use under section 9(k) of the United States Housing Act of 1937 (42 U.S.C.

			 1437g(k)) and remaining unobligated on the date of the enactment of this Act

			 shall be available for use under such section (not including paragraph (4) of

			 such section) for emergencies and other disasters occurring in fiscal year

			 2005, and shall remain available until expended.

				(b)Authorization

			 of appropriations

					(1)In

			 generalIn addition to any other amounts authorized to be

			 appropriated under any other provision of law, there is authorized to be

			 appropriated for fiscal year 2006, for use under section 9(k) of the United

			 States Housing Act of 1937 (42 U.S.C. 1437g(k)), $100,000,000, to remain

			 available until expended.

					(2)Limitation on

			 useAny amounts made available under paragraph (1) shall be used

			 only for activities conducted in any area for which the President declared a

			 major disaster or emergency under title IV of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act in connection with Hurricane

			 Katrina.

					604.Community

			 Development Block Grant assistance

				(a)Authorization

			 of appropriationsIn addition to any other amounts authorized to

			 be appropriated under any other provision of law, there is authorized to be

			 appropriated for fiscal year 2006, for activities authorized under title I of

			 the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.),

			 $250,000,000, to remain available until expended.

				(b)Limitation on

			 use

					(1)In

			 generalAny amounts made available under subsection (a) shall be

			 used only for disaster relief, long-term recovery, and mitigation in

			 communities in any area for which the President declared a major disaster or

			 emergency under title IV of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act in connection with Hurricane Katrina, except those

			 activities reimbursable by the Federal Emergency Management Agency or available

			 through the Small Business Administration.

					(2)Projects in

			 progressIn the case of any project or activity in an area

			 described in paragraph (1) that was underway before the Presidential

			 declaration with respect to such area, the project or activity may not be

			 provided any amounts made available under this section unless the disaster or

			 emergency for which such declaration was made, directly impacted the

			 project.

					(c)Allocation

					(1)In

			 generalSubject to subsection (d), any amounts made available

			 under subsection (a) shall be awarded by the Secretary to States (including

			 Indian tribes for all purposes under this section) to be administered by each

			 State in conjunction with its Community Development Block Grants

			 program.

					(2)Entitlement

			 community eligibilityNotwithstanding paragraph (2) of section

			 106(d) of the Housing and Community Development Act of 1974 (42 U.S.C.

			 5306(d)), States may provide assistance with amounts made, available under this

			 section to entitlement communities.

					(d)Supplementation

			 requirementEach State shall provide not less than 10 percent in

			 non-Federal public matching funds or its equivalent value (other than

			 administrative costs) for any funds allocated to that State under this

			 section.

				(e)Waiver

					(1)Authority of

			 Secretary

						(A)In

			 generalIn administering any amounts made available under this

			 section, the Secretary may waive, or specify alternative requirements for, any

			 provision of any statute or regulation that the Secretary administers in

			 connection with the obligation by the Secretary or the use by the recipient of

			 such amounts (except for requirements related to fair housing,

			 nondiscrimination, labor standards, and the environment), upon a finding that

			 such waiver is required to facilitate the use of such amounts, and would not be

			 inconsistent with the overall purpose of the statute.

						(B)Activities

			 benefitting persons of low- and moderate-incomeThe Secretary may

			 waive any requirements that activities benefit persons of low- and

			 moderate-income, except that at least 50 percent of the amounts made available

			 under this section shall benefit primarily persons of low- and moderate-income

			 unless the Secretary makes a finding of compelling need.

						(2)PublicationThe

			 Secretary shall publish in the Federal Register any waiver of any statute or

			 regulation authorized under this section not later than 5 days before the

			 effective date of such waiver.

					605.CDBG loan

			 guarantee program

				(a)Authorization

			 of appropriationsIn addition

			 to any other amounts authorized to be appropriated under any other provision of

			 law, there is authorized to be appropriated for fiscal year 2006, for costs (as

			 such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2

			 U.S.C. 661a) of guarantees under section 108 of the Housing and Community

			 Development Act of 1974 (42 U.S.C. 5308), $10,000,000, to remain available

			 until expended.

				(b)Limitation on

			 useAny amounts made

			 available under subsection (a) shall be used only for guarantees for

			 obligations of an eligible public entity (as such term is defined in section

			 108(o) of the Housing and Community Development Act of 1974 (42 U.S.C.

			 5308(o))) for financing activities conducted in any area for which the

			 President declared a major disaster or emergency under title IV of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act in connection with

			 Hurricane Katrina.

				606.Capacity

			 building for community development and affordable housing

				(a)Authorization

			 of appropriationsIn addition

			 to any other amounts authorized to be appropriated under any other provision of

			 law, there is authorized to be appropriated for fiscal year 2006, to carry out

			 part 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9814 et seq.),

			 $4,500,000, to remain available until expended.

				(b)Limitations on

			 useAny amounts made

			 available under subsection (a) shall be used only for capacity-building

			 activities for community development corporations or community housing

			 development organizations undertaking community development or affordable

			 housing activities in any area for which the President declared a major

			 disaster or emergency under title IV of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act in connection with Hurricane Katrina.

				607.Prohibition of

			 placement of families in substandard dwelling unitsNotwithstanding any other provision of law,

			 no financial assistance may be provided in any form by any agency of the

			 Federal Government to provide a temporary or permanent residence for an

			 affected family that—

				(1)is uninhabitable; or

				(2)that does not comply with the housing

			 quality standards established under section 8(o)(8)(B) of the United States

			 Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)).

				608.Fair housing

			 enforcement

				(a)Authorization

			 of appropriationsIn addition

			 to any other amounts authorized to be appropriated under any other provision of

			 law, there is authorized to be appropriated for fiscal year 2006, $10,000,000

			 for activities under section 561 of the Housing and Community Development Act

			 of 1987 (42 U.S.C. 3616a).

				(b)Limitations on

			 useAny amounts made available under subsection (a) shall be used

			 for activities under section 561 of the Housing and Community Development Act

			 of 1987 (42 U.S.C. 3616a) carried out in—

					(1)States affected

			 by Hurricane Katrina; or

					(2)States that the

			 Secretary determines have a substantial number of persons who relocated to such

			 State as a result of displacement caused by such Hurricane.

					(c)Eligible

			 activitiesAmounts made available under subsection (a) may be

			 used by the Secretary for costs to the Department of Housing and Urban

			 Development of hiring and training individuals who are members of affected

			 families, or who are unemployed as a result of the elimination of a previous

			 employment position due to Hurricane Katrina, to serve in regional offices of

			 the Department located in States described in subsection (b) and conduct

			 activities under section 561 of the Housing and Community Development Act of

			 1987 (42 U.S.C. 3616a).

				609.Housing

			 counseling for families in temporary shelters

				(a)Authorization

			 of appropriationsIn addition

			 to any other amounts authorized to be appropriated under any other provision of

			 law, there is authorized to be appropriated for fiscal year 2006, $10,000,000

			 for assistance under section 106 of the Housing and Urban Development Act of

			 1968 (12 U.S.C. 1701x).

				(b)Limitation on

			 useAny amounts made available under subsection (a) shall be used

			 for activities under section 106 of the Housing and Urban Development Act of

			 1968 (12 U.S.C. 1701x) to assist affected families living in temporary shelters

			 or other temporary housing situations to obtain a permanent residence.

				610.Availability

			 of HUD inventory properties

				(a)In

			 generalNotwithstanding any

			 other provision of law, the Secretary shall make covered properties available

			 for occupancy by affected families, as provided in this section.

				(b)Six-Month

			 reservation for use only by affected families

					(1)Requirement to

			 offer only to affected familiesDuring the 6-month period

			 beginning on the date of the enactment of this Act, the Secretary may not

			 dispose of any covered property under any provision of law other than this Act

			 and may not offer, or enter into any agreement for disposition of, a covered

			 property under any other such provision.

					(2)Request and

			 occupancyIf, during the period referred to in paragraph (1), an

			 affected family makes a request in such form as the Secretary may require, to

			 occupy a covered property, the Secretary shall, in accordance with the

			 selection criteria established under subsection (d), make the covered property

			 available to that affected family for occupancy in accordance with the terms

			 under subsection (e).

					(c)Continued

			 availability

					(1)Availability

			 for affected familiesDuring the 18-month period that begins upon

			 the conclusion of the period under subsection (b)(1), the Secretary shall offer

			 each covered property for occupancy by affected families, but, except as

			 provided in paragraph (2), may—

						(A)dispose of

			 covered properties under other applicable provisions of law; and

						(B)offer and enter

			 into agreements for disposition of covered properties under such other

			 provisions.

						(2)Request and

			 occupancyIf, during the period referred to in paragraph (1), an

			 affected family makes a request, in such form as the Secretary may require, to

			 occupy a covered property for which the Secretary has not entered into any

			 agreement for disposition under any other provision of law, the Secretary

			 shall, in accordance with the selection criteria established under subsection

			 (d), make the covered property available to that affected family for occupancy

			 in accordance with the terms under subsection (e).

					(d)Selection

			 criteria

					(1)In

			 generalThe Secretary shall establish criteria to select an

			 affected family to occupy a covered property for which more than 1 family has

			 submitted such a request.

					(2)PreferenceThe

			 criteria established under paragraph (1) shall provide preference for affected

			 families having incomes not exceeding the median income for the area in which

			 the primary residence of that affected family was located.

					(e)Occupancy

			 terms

					(1)In

			 generalOccupancy in a covered property under this section shall

			 be subject to the following terms:

						(A)Five years

			 rent-freeThe affected family may reside in the property under

			 the terms of a lease (or renewable leases) which shall provide for rent-free

			 occupancy, but which in no case may extend beyond the expiration of the 5-year

			 period beginning upon initial occupancy of the property by that family.

						(B)Option to

			 purchaseAt any time during the occupancy of a covered property

			 by an affected family under subparagraph (A), such affected family may purchase

			 the property from the Secretary at price equal to the lesser of—

							(i)the

			 fair market value of the property as of the time of initial occupancy by such

			 family, as determined by the Secretary; or

							(ii)the fair market

			 value of the property as of the time of such purchase, as determined by the

			 Secretary, less the cost of any repairs or improvements made by the family

			 during occupancy of such property.

							(2)NotificationThe

			 Secretary shall periodically inform each affected family occupying a covered

			 property of the availability of the property for purchase under this

			 subsection.

					(f)OutreachThe

			 Secretary shall take such actions as may be appropriate to inform affected

			 families of the availability of covered properties under this section.

				611.Equitable

			 distribution of affordable HOME program fundsThe Secretary shall take such actions as may

			 be appropriate to ensure that not less than 20 percent of the dwelling units

			 receiving funds under title II of the Cranston-Gonzalez National Affordable

			 Housing Act (42 U.S.C. 12701 et seq.) located in any area for which the

			 President declared a major disaster or emergency under title IV of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act in connection with

			 Hurricane Katrina, shall be made affordable to households with incomes below

			 the poverty line, as such line is published in the Federal Register by the

			 Department of Health and Human Services under the authority of section 673(2)

			 of the Community Services Block Grant Act (42 U.S.C. 9902(2)).

			VIIFinancial

			 services provisions

			701.DefinitionsExcept as otherwise specified, in this

			 title—

				(1)the terms appropriate Federal banking

			 agency and Federal banking agencies have the same meanings

			 as in section 3 of the Federal Deposit Insurance Act;

				(2)the term

			 automated teller machine operator has the same meaning as in

			 section 904 of the Electronic Fund Transfer Act;

				(3)the term

			 Board means the Board of Governors of the Federal Reserve

			 System;

				(4)the term

			 consumer adversely affected by Hurricane Katrina means an

			 individual residing in, or whose business was located within, a qualified

			 disaster area on August 28, 2005, who was displaced or otherwise adversely

			 affected by Hurricane Katrina of 2005;

				(5)the terms

			 creditorhas the same meaning as in section 103 of the Truth in

			 Lending Act;

				(6)the term

			 insured credit union has the same meaning as in section 101 of the

			 Federal Credit Union Act;

				(7)the term

			 insured depository institution has the same meaning as in section

			 3 of the Federal Deposit Insurance Act; and

				(8)the term

			 qualified disaster area means any area within Alabama, Louisiana,

			 or Mississippi in which the President, pursuant to section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act, has determined, in

			 August 2005 that a major disaster exists due to Hurricane Katrina.

				702.Hurricane

			 Katrina regulatory relief

				(a)Written

			 guidance and forbearance policyThe Federal banking agencies and

			 the National Credit Union Administration shall—

					(1)provide written

			 guidance for insured depository institutions and insured credit unions in

			 implementing the voluntary actions described in subsection (b), and any other

			 permissible forbearance, to ensure that such insured depository institutions

			 are not negatively impacted by acting in accordance with the intention of

			 Congress; and

					(2)take such

			 forbearance policy into consideration as they examine or audit the financial

			 status of insured depository institutions and insured credit unions.

					(b)Voluntary

			 policy to provide relief for consumers affected by Hurricane

			 KatrinaIt is the sense of Congress that—

					(1)a voluntary

			 moratorium on the payment of both principal and interest, by those who are not

			 in a position to pay, on unsecured loans and other extensions of credit made or

			 extended, on or before August 28, 2005, including small business and consumer

			 loans, should be established by creditors for a 1-year period beginning on

			 August 28, 2005, with respect to any consumer adversely affected by Hurricane

			 Katrina;

					(2)creditors should

			 refrain from negative reporting under the Fair Credit Reporting Act with

			 respect to any loans described in paragraph (1) to any consumer reporting

			 agency during the 1-year period described in that paragraph;

					(3)during the 1-year

			 period beginning on the date of enactment of this Act—

						(A)all automated

			 teller machine operators should waive any fees or surcharges for use of such

			 machines by any consumer adversely affected by Hurricane Katrina, and who is

			 not customers of such operators; and

						(B)all insured

			 depository institutions and insured credit unions should waive any fees or

			 surcharges on any consumer adversely affected by Hurricane Katrina who is a

			 customer of any such insured depository institution or credit union for use by

			 the customers of automated teller machines that are not operated by the insured

			 depository institution or credit union;

						(4)during the 1-year

			 period beginning on the date of enactment of this Act, it is vital that insured

			 insured depository institutions and insured credit unions continue to provide

			 financial services to consumers displaced or otherwise adversely affected by

			 Hurricane Katrina, which includes the cashing of Federal Government assistance

			 and benefit checks;

					(5)during the 1-year

			 period beginning on the date of enactment of this Act, insured depository

			 institutions and insured credit unions should voluntarily waive any limitation

			 on the availability of funds deposited by any consumer adversely affected by

			 Hurricane Katrina, in the form of insurance claim checks that is otherwise

			 authorized to be imposed under the Expedited Funds Availability Act; and

					(6)all creditors

			 should waive any fees for late periodic payments on any outstanding balance in

			 any credit card account under an open end consumer credit plan (as such terms

			 are defined in the Truth in Lending Act) when a consumer adversely affected by

			 Hurricane Katrina proffers evidence that the late payment was due to—

						(A)an interruption

			 of mail with respect to the payment itself or the receipt by the consumer of a

			 billing statement due to Hurricane Katrina; or

						(B)the inability of

			 the consumer to access funds on deposit in any insured depository institution

			 or insured credit union due to Hurricane Katrina.

						703.Flexibility in

			 capital and net worth standards for small affected institutions

				(a)In

			 generalNotwithstanding

			 section 38 of the Federal Deposit Insurance Act, section 216 of the Federal

			 Credit Union Act, or any other provision of Federal law, during the 5-year

			 period beginning on the date of enactment of this Act, the appropriate Federal

			 banking agency and the National Credit Union Administration may forbear from

			 taking any action required under any such section or provision, on a

			 case-by-case basis, with respect to any undercapitalized insured depository

			 institution or undercapitalized insured credit union that is not significantly

			 or critically undercapitalized, if such agency or Administration determines

			 that—

					(1)the insured

			 depository institution or insured credit union maintains its principal place of

			 business within a qualified disaster area;

					(2)the total assets

			 of the insured depository institution or insured credit union as of August 28,

			 2005, was less than $500,000,000;

					(3)the insured

			 depository institution or insured credit union derives more than 50 percent of

			 its total deposits from persons who normally reside within, or whose principal

			 place of business is normally within, a qualified disaster area;

					(4)the insured

			 depository institution or insured credit union was adequately or well

			 capitalized as of August 28, 2005;

					(5)the reduction in

			 the capital or net worth category of the insured depository institution or

			 insured credit union is a direct result of Hurricane Katrina; and

					(6)forbearance from

			 any such action—

						(A)would facilitate

			 the recovery of the insured depository institution or insured credit union from

			 the disaster, in accordance with a recovery plan or a capital or net worth

			 restoration plan established by such depository institution or credit union;

			 and

						(B)would be

			 consistent with safe and sound practices.

						(b)Capital and net

			 worth categories definedFor purposes of this section, the terms

			 relating to capital categories for insured depository institutions have the

			 same meaning as in section 38(b)(1) of the Federal Deposit Insurance Act and

			 the terms relating to net worth categories for insured credit unions have the

			 same meaning as in section 216(c)(1) of the Federal Credit Union Act.

				704.Waiver of

			 certain limitation on certain bank investments to promote the public

			 welfare

				(a)National

			 banksInvestments described

			 in the first sentence of the paragraph designated Eleventh of

			 section 5136 of the Revised Statutes of the United States (12 U.S.C. 24) that

			 are made by a national bank in a qualified disaster area shall not be taken

			 into account for purposes of any limitations contained in such paragraph on the

			 aggregate amount of such investments.

				(b)State

			 banksInvestments described in the first sentence of the 23rd

			 undesignated paragraph of section 9 of the Federal Reserve Act (12 U.S.C. 338)

			 that are made by a State member bank in a qualified disaster area shall not be

			 taken into account for purposes of any limitations contained in such paragraph

			 on the aggregate amount of such investments.

				705.Emergency

			 authority to guarantee checks cashed for victims of Hurricane Katrina

				(a)FDIC

					(1)In

			 generalSubject to subsection (d), the Federal Deposit Insurance

			 Corporation (in this section referred to as the Corporation)

			 shall establish, in accordance with emergency guidance issued by the Board

			 under subsection (d)(1), an emergency program under which an insured depository

			 institution may obtain, subject to subsection (d)(2), a commitment from the

			 Corporation to indemnify the insured depository institution for any loss

			 suffered by the institution through cashing a check or share draft that—

						(A)is presented for

			 payment by any individual who, as of August 28, 2005, resided in a qualified

			 disaster area; and

						(B)is subsequently

			 uncollectible.

						(2)LimitationPayments

			 under paragraph (1) may not exceed $2,000 for each such check or share

			 draft.

					(3)Source of funds

			 for paymentsAny payments required to be made by the Corporation

			 pursuant to a commitment under paragraph (1) to an insured depository

			 institution shall be drawn from funds available for such purposes under

			 subsection (c).

					(b)NCUA

					(1)In

			 generalSubject to subsection (d), the National Credit Union

			 Administration (in this section referred to as the

			 Administration) shall establish, in accordance with emergency

			 guidance issued by the Board under subsection (d)(1), an emergency program

			 under which an insured credit union may obtain, subject to subsection (d)(2), a

			 commitment from the Administration to indemnify the insured credit union for

			 any loss suffered by the credit union through cashing a share draft or check

			 that—

						(A)is presented for

			 payment by any individual who, as of August 28, 2005, resided in a qualified

			 disaster area; and

						(B)is subsequently

			 uncollectible.

						(2)LimitationPayments

			 under paragraph (1) may not exceed $2,000 for each such check or share

			 draft.

					(3)Source of funds

			 for paymentsAny payments required to be made by the National

			 Credit Union Administration pursuant to a commitment under paragraph (1) to an

			 insured credit union shall be drawn from funds available for such purposes

			 under subsection (c).

					(4)Limited

			 extension of check cashing servicesNotwithstanding any

			 limitation in section 107(12) of the Federal Credit Union Act with regard to

			 field of membership, an insured credit union may cash any check presented for

			 payment by any individual described in paragraph (1)(A).

					(c)Reimbursement

			 From Federal Reserve surplusesSection 7(b) of the Federal

			 Reserve Act (12 U.S.C. 289(b)) is amended by adding at the end the following

			 new paragraph:

					

						(4)Additional

				transfers to cover certain relief efforts resulting from Hurricane

				Katrina

							(A)In

				generalSubject to subparagraph (C), from the surplus funds of

				the Federal reserve banks maintained pursuant to subsection (a)(2), the Federal

				reserve banks shall transfer to the Board for transfer to the Federal Deposit

				Insurance Corporation and the National Credit Union Administration, such sums

				as are necessary to meet any payments required under subsection (a)(1) or

				(b)(1) of section 805 of the Hurricane Katrina Recovery Act of 2006. In the

				event that the total amount of requests for indemnification received by the

				Federal Deposit Insurance Corporation and the National Credit Union

				Administration exceed the maximum amount specified under subparagraph (C), the

				sums transferred to the Federal Deposit Insurance Corporation and the National

				Credit Union Administration, respectively, shall be in proportion to the amount

				of payments required under subsections (a)(1) and (b)(1) of section 805 of the

				Hurricane Katrina Recovery Act of 2006, respectively.

							(B)Allocation by

				Federal Reserve boardOf the total amount required to be paid by

				the Federal reserve banks under this paragraph, the Board shall determine the

				amount that each such bank shall pay.

							(C)Maximum

				amountThe total amount transferred under subparagraph (A) from

				all Federal reserve banks shall not exceed $200,000,000.

							(D)Replenishment

				of surplus fund prohibitedNo Federal reserve bank may replenish

				such bank's surplus fund by the amount of any transfer by such bank under

				subparagraph

				(A).

							.

				(d)Emergency

			 guidance and limitations

					(1)In

			 generalThe Board, after consulting the Federal Deposit Insurance

			 Corporation and the National Credit Union Administration, shall, upon the date

			 of enactment of this Act, promptly issue appropriate guidance—

						(A)to carry out the

			 purposes of this section and administer the programs established in accordance

			 with this section;

						(B)to reduce the

			 incidence of fraud and any other cause of loss to the greatest extent possible,

			 consistent with the purpose of this Act;

						(C)to require

			 insured depository institutions and insured credit unions to exercise due

			 diligence in determining the eligibility of any check presented by any

			 individual for indemnification under this section, including such measures as

			 verification of Social Security identification numbers and other identifying

			 information, as the Board may determine to be practicable;

						(D)to provide

			 insured depository institutions and insured credit unions with reasonable

			 guidance, in light of the emergency circumstances presented by Hurricane

			 Katrina, so as to meet the requirements for indemnification under this section,

			 including the sharing of information on checks that have been presented for

			 indemnification; and

						(E)notwithstanding

			 any other provision of Federal or State law, to provide for the right of the

			 Board, on behalf of the Federal reserve banks and through the Federal Deposit

			 Insurance Corporation and the National Credit Union Administration, to recover

			 from any insured depository institution or insured credit union the amount of

			 any indemnification paid to such depository institution or credit union with

			 respect to any check, to the extent of the amount so paid, if the insured

			 depository institution or insured credit union collects on the check.

						(2)Compliance with

			 guidance conditionThe emergency guidance issued under paragraph

			 (1) shall require any insured depository institution or insured credit union

			 seeking a commitment under subsection (a)(1) or (b)(1) to demonstrate that the

			 institution or credit union is in compliance with the guidance in such manner

			 as the Board determines to be appropriate and practicable.

					(3)Per individual

			 per institution limitationNo specific insured depository

			 institution or insured credit union may be indemnified for losses in excess of

			 $2,000 with respect to checks and share drafts presented by any 1

			 individual.

					(e)Rule of

			 constructionNo provision of this section shall be construed as

			 affecting any right or obligation of an insured depository institution or

			 insured credit union to take any action against any person in connection with a

			 fraudulent check, a fraudulent negotiation of a check, or any other wrongful

			 act.

				(f)Effective

			 date

					(1)In

			 generalSubject to paragraph (2), the provisions of this section

			 shall apply to checks or share drafts presented to an insured depository

			 institution or an insured credit union during the period beginning on August

			 28, 2005, and ending August 28, 2006.

					(2)Limited

			 extensionThe period described in paragraph (2) may be extended

			 once for an additional 180 days, if—

						(A)the Board, after

			 consulting with the Federal Deposit Insurance Corporation and the National

			 Credit Union Administration, determines that the continuing impact of Hurricane

			 Katrina on financial intermediation between consumers and depository

			 institutions or credit unions, on payment networks, and on other forms of

			 communication require an extension of the programs established under this

			 section in order to continue to meet the immediate needs of victims of the

			 disaster; and

						(B)notice of such

			 determination is published in the Federal Register at least 5 days before the

			 end of the period described in paragraph (1).

						706.Technical

			 assistance for minority institutions

				(a)Minority

			 depository institutions

					(1)In

			 generalThe Federal Deposit Insurance Corporation and the

			 Director of the Office of Thrift Supervision shall provide such technical

			 assistance to minority financial institutions affected by Hurricane Katrina as

			 may be appropriate to preserve the safety and soundness of such financial

			 institutions, prevent the insolvency of such institutions, and enable the

			 institutions to recovery from the adverse financial impact of Hurricane Katrina

			 on the customers of the institutions, the assets of the institutions, and any

			 real or personal property securing such assets.

					(2)Minority

			 institution definedFor purposes of this subsection, the term

			 minority financial institution has the same meaning as in

			 section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement

			 Act of 1989.

					(b)Minority credit

			 unions

					(1)In

			 generalThe National Credit Union Administration shall provide

			 such technical assistance to minority credit unions affected by Hurricane

			 Katrina as may be appropriate to preserve the safety and soundness of such

			 credit unions, prevent the insolvency of such credit unions, and enable the

			 credit unions to recovery from the adverse financial impact of Hurricane

			 Katrina on the customers of the credit unions, the assets of the credit unions,

			 and any real and personal property securing such assets.

					(2)DefinitionsFor

			 purposes of this subsection, the following definitions shall apply:

						(A)Minority credit

			 unionThe term minority credit union means an

			 insured credit union—

							(i)of

			 which a majority of the share draft account holders are predominately minority;

			 or

							(ii)in

			 the case of community development credit union, the community served by the

			 credit union is predominantly minority.

							(B)MinorityThe

			 term minority has the same meaning as in section 308(b)(2) of the

			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

						707.Implementing

			 Katrina disaster relief through the CDFI Fund

				(a)Authorization

			 of appropriationsIn addition to amounts appropriated to the

			 Community Development Financial Institutions Fund (hereafter in this section

			 referred to as the Fund) for fiscal year 2006 to carry out the

			 purposes of the Community Development Banking and Financial Institutions Act of

			 1994, there are authorized to be appropriated to the Fund (which may be derived

			 by transfer from funds appropriated for Disaster Relief in

			 Public Law 109–62), such sums as may be necessary for fiscal year 2006 to carry

			 out such Act for the purposes of, and in the manner provided in, this

			 section.

				(b)Assistance

			 provided by the Fund for Hurricane Katrina assistance

					(1)In

			 generalAmounts appropriated pursuant to the authorization under

			 subsection (a) shall be available to the Fund under the Community Development

			 Banking and Financial Institutions Act of 1994 for the purposes of such Act,

			 including technical and training assistance, awards under the Bank Enterprise

			 Act of 1991, equity investments, deposits, and other forms of financial

			 assistance to community development financial institutions, in accordance with

			 paragraph (2).

					(2)Adjustments to

			 criteriaIn providing assistance under paragraph (1), the

			 Community Development Banking and Financial Institutions Act of 1994 shall be

			 applied with the following adjustments:

						(A)Designation of

			 assisted areasNotwithstanding section 107(b) of the Community

			 Development Banking and Financial Institutions Act of 1994, the Fund shall

			 limit the selection of community development financial institution applicants

			 for assistance pursuant to this section to any financial institution

			 that—

							(i)is

			 located in a Hurricane Katrina affected area; or

							(ii)demonstrates to

			 the satisfaction of the Fund that the financial institution has the ability to

			 provide capital, credit or financial services within the Hurricane Katrina

			 affected area.

							(B)Waiver of

			 matching requirementsIn the case of an applicant with severe

			 constraints on available sources of matching funds, the Fund may reduce or

			 waive the matching requirements of section 108(e)(1) of the Community

			 Development Banking and Financial Institutions Act of 1994 for such applicant

			 for purposes of this subsection.

						(C)Waiver of

			 limitations on certain forms of assistanceThe limitation

			 contained in section 113(c) of the Community Development Banking and Financial

			 Institutions Act of 1994 shall not apply to assistance provided under this

			 subsection in accordance with section 113 of such Act.

						(D)Application of

			 bank enterprise Act of 1991In making assistance under this

			 subsection available in the manner provided in section 114 of the Community

			 Development Banking and Financial Institutions Act of 1994, the Bank Enterprise

			 Act of 1991 shall be applied under section 114(a)(2)—

							(i)by

			 substituting Hurricane Katrina affected area, as defined in

			 paragraph (3), for qualified distressed community; and

							(ii)with respect to

			 lifeline accounts, by taking into account only lifeline accounts offered in an

			 Hurricane Katrina affected area.

							(3)Hurricane

			 katrina affected area definedFor purposes of this section, the

			 term Hurricane Katrina affected area means any county (as defined

			 in section 2 of title 1, United States Code) that—

						(A)is within an area

			 in which the President, pursuant to section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act, has determined, in August 2005

			 that a major disaster exists due to Hurricane Katrina; and

						(B)has been

			 designated by the Federal Emergency Management Agency as an area in which

			 public assistance or individual assistance is available as a result of

			 Hurricane Katrina.

						VIIIExpanded

			 opportunity and small business provisions

			801.DefinitionsIn this title—

				(1)the term Administrator means

			 the Administrator of the Small Business Administration;

				(2)the term

			 area affected by Hurricane Katrina means a county (as that term is

			 defined in section 2 of title I, United States Code) in Alabama, Louisiana,

			 Mississippi, or Texas in which the President declared a major disaster under

			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5170) as a result of Hurricane Katrina;

				(3)the term

			 hurricane reconstruction contractor means a person or entity

			 receiving Federal funds under the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5121 et seq.), or party to a contract

			 funded under such Act, for repair or reconstruction in the area affected by

			 Hurricane Katrina;

				(4)the term

			 local business means any business incorporated in or owned by a

			 person residing in the area affected by Hurricane Katrina;

				(5)the term

			 local resident means a person who had a permanent residence in the

			 area affected by Hurricane Katrina before August 28, 2005; and

				(6)the terms

			 small business concern and small business concern owned and

			 controlled by socially and economically disadvantaged individuals have

			 the same meaning as in section 3 and 8 of the Small Business Act, respectively

			 (15 U.S.C. 632, 637).

				802.Increased

			 procurement goal for certain Federal contracts for recovery from Hurricane

			 KatrinaFor purposes of

			 section 15(g)(1) of the Small Business Act (15 U.S.C. 644 (g)(1)), the

			 Government-wide goal for procurement contracts awarded to small business

			 concerns owned and controlled by socially and economically disadvantaged

			 individuals for recovery and reconstruction activities related to Hurricane

			 Katrina shall be 15 percent.

			803.Local

			 participation goal for participation in Federal procurement contracts in areas

			 affected by Hurricane Katrina

				(a)In

			 generalThere is established

			 a Government-wide goal for procurement contracts awarded to local businesses in

			 the area affected by Hurricane Katrina.

				(b)AmountFor each of fiscal years 2006 and 2007, the

			 goal shall be 30 percent of the total value of all prime contract and

			 subcontract awards for such fiscal year.

				(c)AdministrationThe goal established under this section

			 shall be administered by the Administrator in the same manner as the goals

			 established under section 15(g)(1) of the Small Business Act (15 U.S.C.

			 644(g)(1)).

				804.Hurricane

			 recovery-related contracts to require 40 percent of contract workers be local

			 residentsAny contract awarded

			 after the date of the enactment of this Act by the Federal Government for

			 recovery or reconstruction activities to be carried out in the area affected by

			 Hurricane Katrina shall include a requirement that at least 40 percent of the

			 workers performing the work under the contract be local residents.

			805.Apprenticeship

			 and other requirements for post-hurricane reconstruction

				(a)Apprenticeship

			 programsA hurricane

			 reconstruction contractor shall utilize an apprenticeship program certified

			 under subsection (b).

				(b)CertificationAn

			 apprenticeship program may be certified by the Administrator under this section

			 if such program—

					(1)is—

						(A)certified by a

			 State employment services authority or other local authority that oversees

			 apprenticeship and job training programs; or

						(B)registered with

			 the Bureau of Apprenticeship and Training of the Department of Labor under part

			 29 of chapter 1 of title 29, Code of Federal Regulations;

						(2)includes a

			 preapprenticeship program that helps prepare individuals for the apprenticeship

			 program and for the basics tests necessary to become an apprentice.

					806.Technical

			 Assistance Program for Small Business Owners’ Recovery

				(a)EstablishmentNot later than 30 days after the date of

			 enactment of this Act, the Department of Commerce shall establish a program for

			 qualified private or nonprofit sector entities to provide information and

			 technical assistance to small business concerns to meet management related

			 needs, including strategies for locating and hiring local residents as well as

			 implementing new business processes and shifting production to services or

			 goods in demand arising from the consequences of Hurricanes Katrina.

				(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 section.

				IXRelief for

			 institutions of higher education

			901.Findings;

			 sense of Congress

				(a)FindingsCongress

			 finds the following:

					(1)Historically

			 Black Colleges and Universities (HBCUs) play an essential role in the education

			 of African-Americans, and in the fabric of the Gulf Coast region.

					(2)Historically, 65

			 percent of all Black physicians, 50 percent of all Black engineers, and 35

			 percent of all Black lawyers have graduated from HBCUs.

					(3)Three

			 Historically Black Colleges and Universities in New Orleans, Dillard

			 University, Xavier University, and Southern University at New Orleans,

			 sustained over $600,000,000 in hurricane damage, lost $60,000,000 in revenues,

			 and were unable to conduct classes during the fall semester of 2005.

					(4)Months after the

			 devastation caused by the hurricanes, these 3 HBCUs have reopened, although

			 with reduced student enrollments, reduced faculty numbers, and often in

			 relocated settings.

					(5)Revitalizing

			 these institutions of higher education in the Gulf Coast region will be a vital

			 element in attracting middle and upper income families back to the Gulf Coast

			 region, and in ensuring sustained economic recovery for the region's lower

			 income families.

					(6)Revitalizing the

			 Gulf Coast economy will depend on providing a highly skilled workforce.

					(7)The return of

			 qualified academic professionals and administrators is a vital element in the

			 revitalization of affected institutions of higher education in the Gulf Coast

			 region.

					(8)Many of the

			 scientific, health, technology, and cultural industries of the Gulf Coast

			 region are dependent on local institutions of higher education.

					(b)Sense of

			 CongressIt is the sense of Congress that the assistance provided

			 under this title to revitalize Historically Black Colleges and Universities in

			 the Gulf Coast region is a first step toward revitalizing and restoring the

			 economic, social, and cultural prosperity of the entire Gulf Coast

			 region.

				902.DefinitionsIn this title:

				(1)Affected

			 institutionThe term affected institution means a

			 campus of the 3 Historically Black Colleges and Universities in New Orleans,

			 Louisiana, of Xavier University, Dillard University, and Southern University at

			 New Orleans—

					(A)located in an

			 area affected by a Hurricane Katrina disaster; and

					(B)that was forced

			 to close, relocate, or significantly curtail its activities as a result of

			 damage directly sustained by a Hurricane Katrina disaster.

					(2)Affected

			 StateThe term affected State means the State of

			 Louisiana.

				(3)Area affected

			 by a Hurricane Katrina disasterThe term area affected by a

			 Hurricane Katrina disaster means a county or parish, in an affected

			 State, that has been designated by the Federal Emergency Management Agency for

			 disaster assistance for individuals and households as a result of Hurricane

			 Katrina.

				(4)FacultyThe

			 term faculty means academic professionals, administrators, and

			 staff employed by an affected institution as of August 28, 2005.

				(5)Hurricane

			 Katrina disasterThe term Hurricane Katrina disaster

			 means a major disaster that the President declared to exist, in accordance with

			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5170), and that was caused by Hurricane Katrina.

				(6)SecretaryThe

			 term Secretary means the Secretary of Education.

				903.Institutional

			 grants for faculty retention

				(a)PurposeThe

			 purpose of this section is to support affected institutions in their efforts to

			 revitalize their communities following Hurricane Katrina.

				(b)Program

			 authorized

					(1)AuthorityFrom

			 funds made available under subsection (f), the Secretary shall award grants to

			 each affected institution to assist the affected institutions in recruiting and

			 retaining students and retaining faculty. The Secretary shall award grants

			 under this section as soon as possible, but no later than 6 months after the

			 date of the enactment of this Act.

					(2)Duration;

			 limitationEach grant awarded to an affected institution under

			 this section shall be awarded for a period of 5 years, and may not be renewed.

			 An affected institution may not receive more than 1 grant under this

			 section.

					(3)Use of

			 funds

						(A)Incentives for

			 facultyFunds made available by a grant under this section shall

			 be used by an affected institution to provide incentives for faculty employed

			 by an affected institution to remain in the Gulf Coast region at such affected

			 institution. Such incentives may include—

							(i)employing

			 returning faculty to assist in rebuilding facilities of the affected

			 institution;

							(ii)developing and

			 providing temporary housing for returning faculty and their dependents who have

			 been displaced from their homes;

							(iii)continuing

			 salaries and health benefits for returning faculty for up to 1 year from the

			 date the affected institution receives the grant;

							(iv)providing

			 tuition assistance for returning faculty and their dependents;

							(v)creating

			 innovative work and research incentives for returning faculty; and

							(vi)any other

			 incentives determined necessary by the affected institution and approved by the

			 Secretary.

							(B)Institutional

			 promotionNot more than 5 percent of the funds made available by

			 a grant under this section shall be used by an affected institution to promote

			 the institution at job and college fairs, and through the media.

						(4)Prevailing

			 wagesWages paid, for purposes of rebuilding an affected

			 institution's facilities under paragraph (3)(A)(i), to students or faculty in

			 whole or in part with grant funds received under this section for employment as

			 laborers, mechanics, or service employees shall be paid at rates not less than

			 those prevailing in the locality as determined by the Secretary of Labor in

			 accordance with sections 3141, 3142, and 3145 of title 40, United States Code,

			 or section 351 of title 41, United States Code, as the case may be.

			 Notwithstanding any other provision of law, the requirements of this paragraph

			 shall not be waived or suspended.

					(c)ApplicationsAn

			 affected institution of higher education desiring a grant under this section

			 shall submit an application to the Secretary within 90 days of the date of

			 enactment of this Act, in such manner and accompanied by such information as

			 the Secretary may require. Each application shall—

					(1)demonstrate that

			 the institution is an affected institution as defined in section

			 1102(1);

					(2)specify the

			 amount of grant funds requested;

					(3)demonstrate the

			 need of the affected institution for such grant by including in the

			 application—

						(A)evidence that, as

			 a result of a Hurricane Katrina disaster, the affected institution suffered a

			 direct and significant economic impact and a decline in student enrollment,

			 hindering the institution's ability to continue full operation;

						(B)evidence that, as

			 a result of a Hurricane Katrina disaster, the affected institution lost

			 resources necessary to retain faculty, hindering the affected institution's

			 ability to continue full operation;

						(C)an assessment of

			 damage to the infrastructure of the affected institution as a result of a

			 Hurricane Katrina disaster;

						(D)information

			 regarding additional needs created by a Hurricane Katrina disaster; and

						(E)other relevant

			 data; and

						(4)contain a

			 description of the affected institution's plan to carry out the purposes of

			 this section.

					(d)PriorityThe

			 Secretary shall give priority in awarding grants under this section to affected

			 institutions most in need, as determined by the Secretary.

				(e)Reporting

			 requirements; reviews

					(1)ReportsEach

			 affected institution receiving a grant under this section shall report to the

			 Secretary no later than September 30 of each year of the 5-year period for

			 which the grant is awarded.

					(2)ContentsThe

			 report shall include—

						(A)data on the

			 populations served under this section;

						(B)a description of

			 the use of the grant funds received under this section, including a description

			 of programs developed with such funds;

						(C)a financial

			 statement accounting for the use of the grant funds; and

						(D)data on the

			 impact of the grant on enrollment and retention at the affected institution,

			 including data on the numbers and percentages of new and returning students,

			 and the number and percentage of faculty that have been retained.

						(3)ReviewsThe

			 Secretary shall conduct periodic reviews to ensure that grant funds are

			 properly managed, and that the programs using such funds achieve their intended

			 outcomes.

					(f)Transfer of

			 fundsNotwithstanding any

			 other provision of law, of the amounts made available to the Department of

			 Homeland Security under the heading Disaster Relief under the

			 heading Emergency Preparedness and Response of Public Law 109–62

			 (119 Stat. 1991), $18,000,000 shall be available to the Secretary of Education

			 to carry out this section, which funds shall remain available through fiscal

			 year 2010.

				904.Loan

			 forgiveness

				(a)Statement of

			 purposeThe purpose of this section is to encourage students to

			 continue attending, and to earn degrees from, affected institutions.

				(b)Program

			 authorizedFrom funds made available under subsection (f), the

			 Secretary shall carry out a program, through the holder of the loan, of

			 assuming the obligation to repay a qualified loan amount for a loan made under

			 part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et

			 seq.), and of canceling the obligation to repay a qualified loan amount for a

			 loan made under part D or E of such title IV (20 U.S.C. 1087a et seq.; 1087aa

			 et seq.), in accordance with subsection (c), for any borrower, who—

					(1)returns to or

			 enrolls in an affected institution in academic year 2005–2006, 2006–2007, or

			 2007–2008;

					(2)obtains an

			 associate's degree or a bachelor's degree from such institution; and

					(3)is not in default

			 on a loan for which the borrower seeks forgiveness.

					(c)Qualified loan

			 amount

					(1)Associate's

			 degreeUpon completion of an associate's degree from an affected

			 institution, the Secretary shall repay or cancel—

						(A)in the case of a

			 full-time student, $2,500 for each academic year of enrollment at such affected

			 institution; or

						(B)in the case of a

			 student enrolled less than full-time, $2,500 for the equivalent of 1 academic

			 year of enrollment as a full-time student at such affected institution, as

			 determined by the Secretary,

						not to

			 exceed $5,000.(2)Bachelor's

			 degreeUpon completion of a bachelor's degree from an affected

			 institution, the Secretary shall repay or cancel—

						(A)in the case of a

			 full-time student, $2,500 for each academic year of enrollment at such affected

			 institution; or

						(B)in the case of a

			 student enrolled less than full-time, $2,500 for the equivalent of one academic

			 year of enrollment as a full-time student at such affected institution, as

			 determined by the Secretary,

						not to

			 exceed $10,000.(3)LimitationThe

			 Secretary shall repay or cancel under this section not more than the total

			 outstanding Federal loan obligation of the student for loans described in

			 subsection (b), or $10,000, whichever is less.

					(4)Prevention of

			 abuseThe Secretary is authorized to issue such regulations as

			 may be necessary to prevent borrowers from receiving repayment or cancellation

			 under this section for an excessive period of enrollment in comparison to the

			 enrollment period which the Secretary determines is appropriate to obtain an

			 associate's or a bachelor's degree.

					(5)Academic year

			 of enrollmentFor the purpose of calculating loan repayment or

			 cancellation under this section, the term academic year of

			 enrollment means the academic year in which an affected institution

			 reopens after Hurricane Katrina, or any subsequent academic year.

					(d)PriorityThe

			 Secretary shall give priority for repayment or cancellation under this section

			 to students most in need, as determined by the Secretary.

				(e)Rule of

			 constructionNothing in this section shall be construed to

			 authorize any refunding of any repayment or cancellation of a loan.

				(f)Transfer of

			 fundsNotwithstanding any

			 other provision of law, of the amounts made available to the Department of

			 Homeland Security under the heading Disaster Relief under the

			 heading Emergency Preparedness and Response of Public Law 109–62

			 (119 Stat. 1991), $9,000,000 shall be available to the Secretary of Education

			 to carry out this section.

				905.RegulationsThe Secretary is authorized to issue such

			 regulations as may be necessary to carry out the provisions of this

			 title.

			906.Emergency

			 designationsSections 903 and

			 904 are designated as emergency requirements pursuant to section 402 of H. Con.

			 Res. 95 (109th Congress).

			XIncreased access

			 to refundable portion of child tax credit

			1001.Reduction in

			 income threshold used to calculate refundable portion of child tax

			 credit

				(a)In

			 generalSection 24(d) of the Internal Revenue Code of 1986

			 (relating to portion of credit refundable) is amended—

					(1)by striking

			 as exceeds and all that follows through , or in

			 paragraph (1)(B)(i) and inserting as exceeds $8,000, or,

					(2)by striking

			 2001, the $10,000 amount in paragraph (3) and inserting

			 2006, the $8,000 amount,, and

					(3)by striking

			 2000 in paragraph (3)(B) and inserting

			 2005.

					(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				(c)Application of

			 sunset to this sectionEach amendment made by this section shall

			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act

			 of 2001 to the same extent and in the same manner as the provision of such Act

			 to which such amendment relates.

				1002.Increase in

			 percentage earned income used to calculate refundable portion of child tax

			 credit

				(a)In

			 generalSection 24(d)(1)(B)(i) of the Internal Revenue Code of

			 1986 (relating to portion of credit refundable) is amended by striking

			 15 percent and inserting 20 percent.

				(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				(c)Application of

			 Sunset to This sectionEach amendment made by this section shall

			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act

			 of 2001 to the same extent and in the same manner as the provision of such Act

			 to which such amendment relates.

				1003.Working family tax

			 reliefFor purposes of section

			 24(d) of the Internal Revenue Code of 1986 (relating to portion of child tax

			 credit made refundable), in the case of any taxable year beginning during 2006

			 or 2007, with respect to any taxpayer who had a primary residence in Alabama,

			 Louisiana, or Mississippi at any time during 2005 and maintains a primary

			 residence in Alabama, Louisiana, or Mississippi for at least 6 months during

			 such taxable year, clause (i) of section 24(d)(1)(B) of such Code shall be

			 applied by substituting 10 percent of the taxpayer's earned income for such

			 taxable year for the amount which would otherwise be determined under such

			 clause for such taxable year.

			XISense of

			 Senate

			1101.Sense of the

			 Senate regarding source of certain fundingIt is the sense of the Senate that, except

			 as otherwise provided in this Act, the funds necessary to carry out the

			 purposes of this Act should be made available from otherwise unobligated

			 amounts appropriated for hurricane relief.

			

